Citation Nr: 0920112	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-06 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently assigned a 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from December 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2007 which granted service connection for PTSD, and 
assigned a 0 percent (noncompensable) rating, effective in 
January 2007.  Subsequently, in the course of appellate 
development, the rating was increased to 30 percent, 
effective that same date.  That issue remains on appeal, as a 
grant of less than the maximum available rating does not 
terminate the appeal, unless the veteran expressly states he 
is satisfied with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  


FINDING OF FACT

Throughout the appeal period, symptoms of PTSD have resulted 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms of PTSD.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an evaluation 
in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2008).   




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in March 2007, prior to the initial 
adjudication of the service connection claims, the RO advised 
the claimant of the information necessary to substantiate the 
claims for service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was notified of the service incurrence, current 
disability, and nexus elements of a service connection claim.  
He was advised of various types of lay, medical, and 
employment evidence that could substantiate the various 
elements of his service connection claims, including 
secondary service connection.  The letter also contained 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In general, for an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, this is an 
initial rating case, and the Federal Circuit Court has held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Therefore, the duty to 
notify was satisfied by the March 2007 letter.

With respect to the duty to assist, service medical records 
have been obtained, as have post-service treatment records 
identified by the veteran, including VA records.  A VA 
examination with respect to the increased rating claim was 
provided in June 2007.  The evidence does not show that there 
has been a material change in the service-connected 
disorder(s) since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The examination in this case is adequate 
upon which to base a decision.  He has not identified the 
existence of any potentially relevant evidence which is not 
of record.  Thus, the Board also concludes that VA's duty to 
assist has been satisfied.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Higher Rating for PTSD 

The Veteran was awarded the Combat Infantryman Badge based on 
his combat service in Vietnam during the Vietnam war.  He was 
granted service connection for PTSD based on combat-related 
stressors; currently, the Veteran is in receipt of a 30 
percent rating for PTSD.  He contends that his symptoms 
warrant a higher disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  According 
to the general rating formula, a mental condition which has 
been formally diagnosed, but is without symptoms severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication is evaluated 
noncompensably disabling.  Occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or with symptoms 
controlled by continuous medication, warrants a 10 percent 
rating.  38 C.F.R. § 4.130, Code 9411.

A mental disorder is rated 30 percent when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obses-sional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

On a VA examination in June 2007, the Veteran reported a 
number of stressors that he stated occurred while he was in 
Vietnam during the Vietnam War.  He stated that his mental 
symptoms began in 1968, and that he has had trouble sleeping 
for 40 years, which has caused impairment in his total daily 
functioning.  He was not receiving any treatment for his 
psychiatric condition, nor had he been treated during the 
past year.  The Veteran reported that his relationships with 
supervisors and co-workers were good.  The Veteran reported a 
traumatic event in which he had been injured by shrapnel, and 
had seen others being wounded and killed.  He felt intense 
fear, helplessness, and horror at the time.  He experienced 
persistent recurrent recollection of the event, as well as 
intrusive thoughts of killing the North Vietnamese.  He had a 
persistent, recurrent, distressing dream of the event.  There 
was a persistent feeling as if the traumatic event were 
recurring.  The feeling was triggered by watching a war 
movie.  There was persistent, intense distress at exposure to 
similar events; the intense distress was worsened by the 
Iraqi war.  He avoided stimuli associated with the trauma, 
and persistent, markedly diminished interest or participation 
in significant activities.  The diminished interest included 
isolation at home.  There were persistent feelings of 
detachment or estrangement from others, including a mistrust 
of people and feeling of abandonment.  He had difficulty 
falling or staying asleep, persistent irritability or 
outbursts of anger, and persistent, exaggerated startle 
response, including to loud noises or unexpected movement.  
There was persistent hypervigilance, such as sitting with his 
back to the wall facing the door, and strategically placing 
himself in the room.  He stated he did not abuse drugs and 
alcohol.  

On mental status examination, orientation was within normal 
limits.  Appearance, hygiene, and behavior were appropriate.  
Affect and mood were abnormal with a flattened affect.  He 
had a depressed mood, apathy, anxiety, anhedonia, and 
anergia. Communication was grossly impaired, but the examiner 
noted he had a significant hearing impairment.  Speech was 
within normal limits, as was concentration.  There were no 
panic attacks or suspiciousness.  There were no delusions or 
hallucinations, by history or observation.  Obsessional 
rituals were present which were not severe enough to 
interfere with routine activities.  For instance, he liked 
orderliness and structure, checked locks, and had cleaning 
rituals.  Thought processes were appropriate, judgment was 
not impaired, and abstract thinking was normal.  His memory 
was impaired to a mild degree, such as for names, directions, 
recent events.  The diagnosis was PTSD, with a global 
assessment of functioning (GAF) score of 60.  

The examiner concluded that the disturbance caused distress 
or impairment in social, occupational, or other areas of 
functioning.  The examiner remarked that he occasionally had 
some interference in performing activities of daily living 
because of symptoms.  The best description of his current 
psychiatric impairment was that the psychiatric symptoms were 
not enough to interfere with social and occupational 
functioning or to require continuous medication.  He had no 
difficult understanding commands.  He appeared to pose no 
threat to self or others.  

In a statement dated in October 2007, the Veteran's daughter 
said that the Veteran had used marijuana for many years to 
cope with depression, but after his wife passed away in 1998, 
he was provided with a prescription for Prozac, and was able 
to stop using marijuana.

In a written statement dated in May 2008, the Veteran said 
that his visit with the VA examiner had been the first time 
he had ever been to a psychologist.  He stated that he had 
frequent flashbacks of numerous stressful events in service, 
which he described in detail.  He particularly had flashbacks 
about people he killed, or whose deaths he felt responsible 
for.  He stated that he was a loner, and kept things bottled 
up inside and exploded when he could not take any more.  He 
stated he had depression.  He stated that he had begun using 
marijuana while in Vietnam, and was addicted for many years.  
He feels that the VA examiner did not emphasize his 
flashbacks or depression enough.  He said that he has 
flashbacks many times a week, after which he wakes up in a 
cold sweat, shaking, and sometimes hollering.  Spring is 
worst for especially thunderstorms, which he feels exacerbate 
his flashbacks.  He said that he has no social life and does 
not want a social life.  He does not like to be around 
people, and he is unable to trust them.  He described a 
number of seemingly innocuous items he had a work, which he 
felt he could use as weapons if necessary if he was attacked, 
and had a strategically located cubicle in his office.  He 
said that he was easily startled, and was liable to throw 
whatever was in his hand at anyone who approached him without 
his knowledge.  

He said he was not able to hold down a job for any length of 
time until he was 40 years old (he was 60 at the time of this 
statement).  He said that he had just been turned down for a 
promotion at work because of his lack of memory.  He said 
that the job had been given to a man who had been there half 
the time he had, but that he had been unable to remember 
things they had both been taught, while the other man could.  
He stated that although he vividly remembered the war, he was 
unable to remember events from last week to last year. He 
said that he forgot names as well as directions.  He forgot 
his keys and had to write himself notes to recall events such 
as his granddaughter's soccer games.  All of these things fed 
his depression, making him feel flat all the time.  He had 
not used marijuana for over 10 years, but just stayed home 
with the blinds closed.  He felt that with his depression, 
flashbacks, lack of ability to blend in with society, he was 
just a time-bomb ready to explode.  He reported flattened 
feelings, lack of motivation, severe memory loss, inability 
to remember the technology needed to do his job, and verbal 
temper displays at work.   

Although the Veteran feels that the examiner did not report 
some of his symptoms, it appears that most of the significant 
symptoms reported by the Veteran in May 2008 were noted by 
the examiner as well; the differences were largely in how 
each interpreted the severity of these symptoms.  The Board 
must assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability 

The Veteran's symptoms appear to fit squarely within the 
parameters contemplated by a 30 percent rating.  Such a 
rating contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily.  His routine behavior, 
self-care, and speech are normal.  While he has a depressed 
mood, some anxiety, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, recent events), 
he did not display suspiciousness, or describe panic attacks.  
38 C.F.R. § 4.130, Code 9411. 

A rating of 50 percent contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The Veteran does not have any of these 
symptoms except a flattened affect and difficulty with social 
relationships.  In this regard, he stated that his work 
relationships are okay; it is his social relationships that 
he reports are nonexistent.  However, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment will be considered, but a rating will not 
be assigned solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).

He also has a depressed mood, but such symptom is 
contemplated by the 30 percent rating.  He complains of a 
disturbance of motivation, but this was not observed on the 
examination, and the Board observes that although the Veteran 
did not get a promotion he desired, the fact that he competed 
and was considered for it, as well as his disappointment in 
not achieving it, all speak to some motivation.  

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran also suffers PTSD symptoms such as frequent 
flashbacks, intrusive recollections, and a startle reaction.  
While he feels these cause significant impairment, he has not 
been so troubled as to seek psychiatric treatment.  Moreover, 
the examiner estimated his overall GAF score to be 60, which 
is commensurate with a 30 percent rating.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A 51-60 GAF score indicates moderate symptoms 
(e.g., a flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Indeed, she concluded 
that his symptoms were not severe enough to interfere with 
social and occupational functioning.  The Board gives the 
opinion considerable weight, because it reflects how an 
objective observer views he Veteran's disability, based on 
her expertise with the subject.

In sum, the evidence establishes that the veteran's 
psychiatric symptoms have not exceeded the 30 percent rating 
for any definable period of time since January 2007.  
Referral for extraschedular consideration is not appropriate, 
because the schedular criteria are explicitly based on social 
and industrial impairment resulting from symptoms which, if 
not listed, are comparable in the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan, supra.  Therefore, the rating criteria 
are adequate, and explicitly take into consideration the 
degree of interference with employment, while hospitalization 
has not been shown; thus, extraschedular consideration is not 
warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111 (2008).  Additionally, the evidence does not 
show that the disability has undergone varying and distinct 
levels of severity throughout the entire time period the 
increased rating claim has been pending.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Accordingly, a question as to which 
of two evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7 (2007).  As a result, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 




ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


